Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 10/27/2018.  

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  See at least claims 8 and 15.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the limitation “between axle and first hinge axle” is supposed to mean.

Claim 5 (and 6 and 11-14 by dependency) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the limitation “between axle and second hinge axle” is supposed to mean.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the limitation “approaches an over center position” requires an actual over center position or a position less than over center.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what length(s) would meet the claim limitation.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevermann et al. (US 3,853,289).

Regarding claim 1, Nevermann discloses:
A trailing edge flap mechanism for an aircraft, comprising: a flap actuator (62); a fore flap link (26) that pivots by actuation of the flap actuator, said fore flap link having a hinged end pivotally coupled to a fore 

Regarding claim 2, Nevermann discloses:
The trailing edge flap mechanism as defined in claim 1, wherein the connector bar is coupled to the fore flap link between the clevis end and the hinged end (see fig 1), such that a mechanical advantage is provided with respect to the flap actuator applied force to pivot the fore flap link, with a resulting applied force to the connector bar to produce movement of the rocking lever and flap support link to deploy the flap to a lowered position (see figs 1 and 2).

Regarding claim 8, Nevermann discloses:
The trailing edge flap mechanism as defined in claim 1 wherein rocking lever 40 has a clevis structure at a forward end, the clevis structure engaging the second hinge axle with the fixed wing structure and the second connection axle (see fig 1).

Regarding claim 15, Nevermann discloses:


Regarding claim 16, Nevermann discloses:
The method as defined in claim 15 further comprising urging the flap aft with rotation of the fore flap link using a first drive axle at a hinged end of the fore flap link pivotally connected to a fore flap structure (see figs 1 and 2).

Regarding claim 17, Nevermann discloses:
The method as defined in claim 15 wherein the first connection axle is offset by a lever arm from the first hinge axle and the second connection axle is offset from the second hinge axle by a lever arm for mechanical advantage (see fig 1).


Allowable Subject Matter
Claims 9, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644